Case 19-61608-grs          Doc 764       Filed 07/16/20 Entered 07/16/20 14:48:49                     Desc Main
                                         Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In re:                                                   )                Case No. 19-61608
                                                         )
Americore Holdings, LLC, et al.1                         )                Jointly administered
                                                         )
                          Debtors.                       )                Chapter 11
                                                         )

              ORDER GRANTING CHAPTER 11 TRUSTEE’S MOTION TO
         APPROVE DESIGNATION OF STALKING HORSE BIDDER (ST. ALEXIUS)
              AND BREAK-UP FEE IN ACCORDANCE WITH APPROVED
               BID PROCEDURES, AND SALE MOTION, AS AMENDED

          This matter came before the Court on July 16, 2020, for consideration of the Motion by

Carol L. Fox, in her capacity as Chapter 11 Trustee (“Trustee”) of St. Alexius Properties, LLC, St.

Alexius Hospital Corporation #1, and Success Healthcare 2, LLC (collectively, the “Debtors”) to

approve the Trustee’s designation of SA Hospital Acquisition Group, LLC as the stalking horse

bidder (“Stalking Horse Bidder”) and a break-up fee (“Break-Up Fee”) for the Stalking Horse

Bidder in connection with the proposed sale of certain assets of St. Alexius (the “Sale”).2 The

Court having determined that it has jurisdiction over the matters raised by the Motion and that the

relief requested in the Motion is in the best interests of the Debtors, their estates and creditors; and

it appearing that proper and adequate notice has been given and that no other or further notice is

necessary; and upon the record in these cases; and after due deliberation thereon; it is hereby

          ORDERED:


1
 The debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).

2 All capitalized terms not otherwise defined herein shall have the same meaning ascribed to them in the Motion.
      Case 19-61608-grs          Doc 764       Filed 07/16/20 Entered 07/16/20 14:48:49                           Desc Main
                                               Document     Page 2 of 2


                       1.      The Motion is granted.

                       2.      SA Hospital Acquisition Group, LLC is designated as the Stalking Horse Bidder as

                outlined in the Motion and Asset Purchase Agreement attached to the Motion.

                       3.      The Break-Up Fee is approved only in the amount of 3% of the cash consideration

                component of the Purchase Price ($510,000).

                       4.      This Court retains jurisdiction to hear and determine all matters relating to the

                interpretation, implementation, or enforcement of this Order.

                       5.      Following the entry of this Order, the Trustee shall cause this Order to be served on

                the same parties and in the same manner as the Motion and shall file a certificate of service

                reflecting such service which shall be deemed sufficient for all purposes of this Order.



                Order tendered by:

                /s/ Elizabeth A. Green________________
                Elizabeth A. Green
                Florida Bar No. 0600547
                egreen@bakerlaw.com
                Jimmy D. Parrish
                Florida Bar No. 526401
                jparrish@bakerlaw.com
                Tiffany Payne Geyer
                tpaynegeyer@bakerlaw.com
                Florida Bar No. 421448
                BAKER & HOSTETLER LLP
                SunTrust Center, Suite 2300
                Post Office Box 112
                Orlando, Florida 32802-0112
                Telephone: 407-649-4000
                Facsimile: 407-841-0168
                Attorneys for the Chapter 11 Trustee




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Thursday, July 16, 2020
                                                                  (grs)
